          Case 1:12-cv-09430-ER Document 23 Filed 10/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SUNMOST INVESTMENTS LIMITED, d/b/a
VANGUARD BAGS (H.K.) COMPANY,

                          Plaintiff,                                    ORDER
                   – against –                                     12 Civ. 9430 (ER)

SCHIFTER + PARTNERS LLC,

                          Defendant.


RAMOS, D.J.:


       On December 28, 2012, Sunmost Investments Limited ﬁled a complaint against Schifter

+ Partners LLC for breach of contract and related claims. Doc. 1. On June 12, 2013, the case

was stayed pending the outcome of Defendant’s bankruptcy proceeding. Doc. 18. On December

20, 2013, the Court directed the parties to submit a status update by January 3, 2014 and every

three months thereafter. Id. �e parties did not submit any status updates. On October 8, 2020,

the Court directed the parties to submit a joint status report by October 22 and warned that

“[f]ailure to comply with the Court’s order could result in sanctions, including dismissal for

failure to prosecute. Fed. R. Civ. P. 41(b).” Doc. 20. On October 21, counsel for Defendant

informed the Court that the bankruptcy proceeding had concluded and Defendant had dissolved

seven years ago, and suggested that Plaintiﬀ voluntarily dismiss the action. Doc. 22. Plaintiﬀ’s

counsel informed the Court that defense counsel had told him the same, but Plaintiﬀ did not

request dismissal or propose an alternative course. Doc. 21.
          Case 1:12-cv-09430-ER Document 23 Filed 10/23/20 Page 2 of 2




       Plaintiﬀ is therefore ORDERED to appear before the Court telephonically on November

6, 2020 at 11 a.m. to show cause why the Court should not dismiss this case for failure to

prosecute. �e conference call access information is: (877) 411-9748, Access Code 3029857#.

       It is SO ORDERED.


Dated: October 23, 2020
       New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.




                                                2
